Exhibit31.1 CERTIFICATION I, Jeff A. Hawthorne, Principal Executive Officer of Uni-Pixel,Inc. certify that: 1.I have reviewed this Quarterly Report on Form10-Q/A Amendment No. 1 of Uni-Pixel,Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; November 5, 2015 By:/s/ Jeff A. Hawthorne Chief Executive Officer and President Principal Executive Officer
